Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkin et al US2009/0259280 in view of Shishilla et al US2015/0094790 and further in view of Kuntaegowdanahalli et al US2014/0128951. 

Regarding claim 1, Wilkin discloses in ([0068] - [0094]; figs. 13, 14D-14l) a system comprising: a lead (210, 412) having a proximal end and a distal end and defining an elongated lead body (fig. 13: lead portion 218); one or more electrodes (220) disposed on the lead; a fixation member (200) disposed on the elongated lead body of the lead, wherein the fixation member is configured to secure the lead to tissue within a patient ([0094]), and wherein the fixation member (200) is disposed on the lead such that the fixation member (200) is closer to the proximal end than the one or more electrodes of the lead (figs. 13, 14D-141); a trialing adaptor configured to receive the proximal end of the lead and is removable when a trialing period is completed (implicitly disclosed in [0069], [0091], [0093] since the application of a test stimulation inherently requires a temporary connection to a test stimulator); and a sheath (436) configured to enclose at least a portion of the lead and cover the fixation member (see figs. 14D-14G), wherein the sheath is configured to remain in place over the at least a portion of the lead during the trialing period (see figs. 14D-14G: it is considered that the trialing period is defined by the " test positioning" of the lead as described in figs. 14D-14G; when the final position, i.e. most efficacious position, has been found, the trial period is terminated and the sheath 436 is removed to release the fixation tines 426 to anchor the lead in its final position). Wilkin failed to disclose that the lead is configured to be used for a trialing period when the lead is coupled to an external trial stimulator that is not to be implanted within a patient, and the same lead is configured to be used for chronic therapy when the lead is coupled to an implantable medical device after the trialing period; lead to the external trial stimulator, and wherein the proximal end of the lead includes one or more proximal connectors configured to couple to the implantable medical device upon implantation of the implantable medical device within the body of the patient after the trialing period: wherein the trialing adaptor is configured to couple the lead to the external trial stimulator, wherein a first end of the trialing adaptor is configured to be within a body of the patient and a second end of the trialing adaptor is configured to exit from the body of the patient to provide a percutaneous connection from the lead to the external trial stimulator, and wherein the proximal end of the lead includes one or more proximal connectors configured to couple to the implantable medical device upon implantation of the implantable medical device within the body of the patient after the trialing period. 
However, Shishilla discloses a lead(18) is configured to be used for a trialing period when the lead(18) is coupled to an external trial stimulator(16) that is not to be implanted within a patient(14)[0035], and one or more lead is configured to be used for chronic therapy when the lead is coupled to an implantable medical device over the life of the IMD[0036]; lead (18) to the external trial stimulator (16), and wherein the proximal end of the lead includes one or more proximal connectors configured to couple to the implantable medical device upon implantation of the implantable medical device within the body of the patient after the trialing period[0036]: wherein the trialing adaptor (26) is configured to couple the lead to the external trial stimulator (16), wherein a first end of the trialing adaptor (26) is configured to be within a body of the patient and a second end of the trialing adaptor(26) is configured to exit from the body of the patient to provide a percutaneous connection from the lead to the external trial stimulator, and wherein the proximal end of the lead(18) inherently includes one or more proximal connectors configured to couple to the implantable medical device upon implantation of the implantable medical device within the body of the patient after the trialing period[0036]. In Paragraph [0004] of Shishilla teaches that “percutaneous connection” of a lead to trial stimulator was known in the prior art and teaches that its “percutaneous connection” connects the percutaneous stimulation lead to the trial stimulator. That is, the implanted lead is percutaneously connected to the external stimulator (e.g., Fig. 10 and paragraph [0145]).
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Wilkin with the Shishilla teaching because such combination will yield a predictable result of trying a stimulation system before complete implantation. Neither Wilkin nor Shishilla discloses that discloses that the “percutaneous connection”/trialing adapter has a first end implanted in the body of the patient and a second end configured to exit from the body of the patient to provide a percutaneous connection with a lead coupled to an implantable device and configured to be used for a trial period is the same lead that is configured to be used for chronic therapy after the trial period. 
However,  Kuntaegowdanahalli teaches a known “percutaneous connection” that has an implanted lead coupled to an implantable device that receives a lead from a percutaneous connector system 4. Each percutaneous lead 4 of Kuntaegowdanahalli is considered a trialing adapter with a first end within the body of the patient (Fig. 2, portion of lead 4 that connects with inline connector 3)  and a second end that exits from the body of the patient to provide a percutaneous connection from the stimulation lead 9 to the external stimulator ([0043]: external connector assembly 8 links percutaneous leads 4 with external equipment, such as a stimulator). Kuntaegowdanahalli discloses that the lead coupled to the implantable device and is configured to be used for a trial period is the same lead that is configured to be used for chronic therapy after the trial period[0005].
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Wilkin in view of Shishilla to have a percutaneous connector with an implanted portion and an external portion to connect with a lead that is configured to be used for a trial period being the same lead that is configured to be used for chronic therapy after the trial period in view of Kuntaegowdanahalli teachings that such was a known engineering expedient to yield a predictable result of providing therapy.
 
Regarding claim 6, Wilkin discloses wherein the fixation member is at least one pair of collapsible tines [Fig.13, tines 222-224 and fig.14D-14l, tines 426]. 
Regarding claim 7, Wilkin discloses wherein the pair of collapsible tines expand upon removal of the sheath from cover of the pair of collapsible tines [Fig.13, tines 222-224 and fig.14D-141, tines 426]. 
Regarding claim 8, Wilkin discloses wherein the pair of expanding tines contact the patient tissue and secure the lead within the patient tissue [Fig.13, tines 222-224 and fig.14D-141 tines 426].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkin et al US2009/0259280 in view of Shishilla et al US2015/0094790 and further in view of Kuntaegowdanahalli et al US2014/0128951 as applied to claim 1 above, and further in view of
Kroll et al US5,662,696.

 Regarding claim 2, Wilkin discloses a sheath (436)[see fig. 14B]. Neither Wilkin nor Shishilla nor Kuntaegowdanahalli discloses a connector pin disposed on the sheath and a connector pin located proximal to the one or more electrodes extending outward radially from the implantable medical lead. However, Kroll disclose a distal connector 42 is comprised of connector pin 46, a recessed area 48 and an operator protective shield 50[col.5, lines 13-25]. Thus, it would have been obvious to one of ordinary skill in the art by the time the invention was made to modify Wilkin in view Shishilla in view of Kuntaegowdanahalli to have a connector pin disposed on the sheath and a connector pin located proximal to the one or more electrodes extending outward radially from the implantable medical lead in view of Kroll teachings in order to make electrical connection between lead and pin.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkin et al
US2009/0259280 in view of Shishilla et al US2015/0094790 and further in view of Kuntaegowdanahalli et al US2014/0128951 as applied to claim 1 above, and further in view of
Kroll et al US5,662,696 and in view of Mashiach et al US2015/0032177. 

Regarding claims 3-5, Wilkin in combination with Shishilla, Kuntaegowdanahalli and Kroll discloses substantially the invention as claimed but fails to disclose the trial adaptor comprises a twist and lock notch mechanism located at the distal end of the elongated lead body, wherein the twist and lock notch mechanism have a receiving opening configured to receive the connector pin; a chamber within the twist and lock notch mechanism which receives the connector pin and notches within the chamber configured to secure the connector pin within the twist and lock notch mechanism. However, Mashiach discloses a twist and lock notch mechanism located at the distal end of the elongated lead body, wherein the twist and lock notch mechanism have a receiving opening configured to receive the connector pin; a chamber within the twist and lock notch mechanism which receives the connector pin and notches within the chamber configured to secure the connector pin within the twist and lock notch mechanism[0059,0077][see fig.7a-7f]. Thus, it would have been obvious to one of ordinary skill in the art by the time the invention was made to modify Wilkin in view of Shishilla, in view of Kuntaegowdanahalli and in view of Kroll to have the trial adaptor comprises a twist and lock notch mechanism located at the distal end of the elongated lead body, wherein the twist and lock notch mechanism have a receiving opening configured to receive the connector pin; a chamber within the twist and lock notch mechanism which receives the connector pin and notches within the chamber configured to secure the connector pin within the twist and lock notch mechanism in view of Mashiach teaching in order to allow lead to lock into stimulation device with a twisting motion. 

Response to Arguments
Applicant's arguments filed 07/07/22 have been fully considered but they are not persuasive. 
In response to applicant argument, Wilkens discloses a test stimulator, but does not provide specifics on the structure of the “trialing adapter”. Paragraph [0004] of Shishilla teaches that “percutaneous connection” of a lead to trial stimulator was known in the prior art and teaches that its “percutaneous connection” connects the percutaneous stimulation lead to the trial stimulator. That is, the implanted lead is percutaneously connected to the external stimulator (e.g., Fig. 10 and paragraph [0145]). Also, another known percutaneous connection, is taught by Kuntaegowdanahalli . This “percutaneous connection” has an implanted lead that receives a lead from a percutaneous connector system 4. Each percutaneous lead 4 of Kuntaegowdanahalli is considered a trialing adapter with a first end within the body of the patient (Fig. 2, portion of lead 4 that connects with inline connector 3)  and a second end that exits from the body of the patient to provide a percutaneous connection from the stimulation lead 9 to the external stimulator ([0043]: external connector assembly 8 links percutaneous leads 4 with external equipment, such as a stimulator). 
Applicant argues that the “external connector” cannot be considered a trialing adapter; but that is not the percutaneous connector the above rejection.
Thus, Kuntaegowdanahalli teaches that the percutaneous connector was known to those skilled in the art prior to the effective filing date. Consequently, one of ordinary skill in the art would have modified the “percutaneous connection” of Wilkens in view of Shishilla to use the well-known percutaneous connector of the K reference as such was a well-known expedient for connecting implanted leads with external equipment as taught by the Kuntaegowdanahalli.
For, these reasons the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Erickson et al US 7,359,751 discloses a clinician programmer for use with trial stimulator ([title]).

Finch et al US2004/0116977 discloses  a trial lead will be inserted percutaneously at the placement site in the disc via an introducer and retained for a period while stimulation is conducted. The x-ray coordinates of the position and the electrical parameters of stimulation are noted during this period before complete removal of the trial stimulating device ([0043]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROLAND DINGA/
Examiner
Art Unit 3792


/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792